     Case 1:18-cv-01743-NONE-JLT Document 41 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE (a/k/a MYCHAL)                          Case No. 1:18-cv-01743-NONE-JLT (PC)
      CONCEPCION,
12
                         Plaintiff,
13                                                     ORDER DIRECTING DEFENDANTS TO
             v.                                        FILE SUPPLEMENT TO MOTION TO
14                                                     DISMISS
      CALIFORNIA DEPARTMENT OF
15    CORRECTIONS AND                                  30-DAY DEADLINE
      REHABILITATION, et al.,
16
                         Defendants.
17

18          Plaintiff alleges that Defendants denied him sex reassignment surgery (SRS) in violation
19   of the Eighth Amendment, the Fourteenth Amendment, and the Patient Protection and Affordable
20   Care Act. (Doc. 15.) Pending before the Court is Defendants’ motion to dismiss Plaintiff’s
21   complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. 27.) Plaintiff has filed an
22   opposition, to which Defendants have filed a reply. (Docs. 34, 38.) In their reply, Defendants state
23   that, after filing their motion, Plaintiff was approved for SRS, which “raises the question of
24   whether the Court has subject-matter jurisdiction over Plaintiff’s claim for injunctive relief.”

25   (Doc. 38 at 2.)

26          Generally, parties “cannot raise a new issue for the first time in their reply briefs.” State of

27   Nev. v. Watkins, 914 F.2d 1545, 1560 (9th Cir. 1990) (internal quotation marks and citations

28   omitted); see also Bolton v. McEwen, No. 2:14-cv-0803-GEB-CKD, 2014 WL 4368274, at *1
     Case 1:18-cv-01743-NONE-JLT Document 41 Filed 10/15/20 Page 2 of 2


 1   (E.D. Cal. 2014). “However, ‘[a] party may raise jurisdictional challenges at any time during the

 2   proceedings,’ even on appeal for the first time.” Bolton, 2014 WL 4368274, at *1 (quoting

 3   Attorneys Tr. v. Videotape Computer Prod., Inc., 93 F.3d 593, 595 (9th Cir. 1996)) (citation

 4   omitted). The Court will therefore consider the issue of subject-matter jurisdiction. The Court,

 5   however, requires additional briefing. Accordingly, the Court ORDERS:

 6          1. Within 30 days of the date of service of this order, Defendants shall file a

 7               supplemental brief on the question of the Court’s subject-matter jurisdiction, pursuant

 8               to Federal Rule of Civil Procedure 12(b)(1), including the issues of standing and

 9               mootness;

10          2. Within 21 days of the date of Defendants’ filing of the supplemental brief, Plaintiff

11               shall file a supplemental opposition or a statement of non-opposition; and,
            3. Within 7 days of the date of Plaintiff’s filing of a supplemental opposition, if any,
12
                 Defendants may file a reply.
13

14
     IT IS SO ORDERED.
15
        Dated:     October 15, 2020                            /s/ Jennifer L. Thurston
16                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26

27

28
                                                       2
